Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4, and 6-9 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no proper teaching or combination in the art of a method of manufacturing a diesel particulate filter having an improved coefficient of thermal expansion comprising a molding step of molding a cordierite mixture, a heating step, and a firing step, wherein the heating and firing steps have specific temperature increase rates and ranges, the mixture has a specific composition, and the filter has specific coefficients of thermal expansion under different heating conditions.

The closest prior art is Cho (KR20130114400), which teaches a diesel particulate filter having an improved coefficient of thermal expansion comprising a molding step of molding a cordierite mixture, a heating step, and a firing step. However, Cho does not teach the heating and firing steps have specific temperature increase rates and ranges, the mixture has a specific composition, and the filter has specific coefficients of thermal expansion under different heating conditions.

While one of ordinary skill in the art could attempt to use Kotani (JPH07242465) and overlapping ranges case law to modify Cho in order to teach the missing limitations, . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384. The examiner can normally be reached M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ADRIEN J BERNARD/Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748